DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 
Disposition of the Claims
Claims 1, 3-8, 10-13, 15-19 and 21-29 are pending in the application.  Claims 2, 9, 14 and 20 have been cancelled.  Claims 13, 15-19 and 21-22 are withdrawn from consideration due to Applicant’s elections. 
The amendments to claims 1 and 23, filed on 7/15/2021, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polymers" in line 11.  It is unclear which polymers this limitation refers to.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-8, 12 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Autran ‘917 (US 2008/0045917) in view of Tanaka et al. (US 2004/0038028), with evidence from Sauerer (US 2007/0060685), ExxonMobil (“VISTAMAXX SPECIALTY ELASTOMER- ALL GRADES”) and Ohbi (US 2008/0230567 A1).

Regarding claims 1, 6-8 and 26-29
With regard to the claimed limitations, “a core,” “a sheath” and “wherein the fiber comprises at least 50 wt% of the core polymer, based on the total weight of the fiber,” Autran ‘917 teaches that when the plastoelastic material includes bi-component fibers, the plastic
component (e.g., in the form of a sheath) may be included in an amount of 20 wt. % or less or 15 wt. % or less, for example 5 wt.% to 10 wt.% (with the approximate balance being the elastic component, for example as a fiber core), based on the total weight of the bi-component fibers ([0041]).   Thus, the examiner notes that Autran ‘917 also meets the claimed limitation, “wherein the polymer fiber has a cross-sectional gradient, in which the concentration of the sheath polymer is highest at the surface of the fiber, and the concentration of the core polymer is highest at the center of the fiber.”

Autran ‘917 teaches that a suitable plastic component (a sheath polymer as claimed) is a polyolefin wax, including microcrystalline waxes, low molecular weight polyethylene waxes, and polypropylene waxes, and wherein suitable materials include (among others) LICOWAX PP230 ([0044]).  As evidenced by Sauerer (US 2007/0060685), LICOWAX PP 230 wax has an Mw from about 30,000 to 45,000 g/mol (see [0147]).

Autran ‘917 teaches that particularly suitable examples of elastic components (a core polymer as claimed) include elastomeric polypropylenes, wherein suitable elastomeric RCP materials are available under the names VISTAMAXX and VERSIFY ([0043]).  As evidenced by ExxonMobil, VISTAMAXX specialty elastomers have a molecular weight of 100000 - 400000. (In the alternative, the examiner notes that U.S. Patent No. 6,518,378, which is incorporated by reference in [0043] and [0127] of Autran ‘917, teaches examples of Mw such as 542,000, in Table 1).  Thus, the examiner notes that Autran ‘917 meets the claimed limitation, “wherein the Mw of the core polymer is at least about 20,000 g/mole greater than the Mw of the sheath polymer.”

With regard to the claimed limitation, “the polymers having limited miscibility and incomplete separation,” Autran ‘917 teaches that a plastoelastic blend can form either a heterogeneous or a homogeneous polymeric mixture, depending upon the degree of miscibility of the elastomeric and plastic components ([0040]).  In addition, or in the alternative, the examiner notes that applicant has provided at paragraphs [0090]-[0074], particularly [0009]-[0012] and [0071]-[0074] of applicant’s specification specific structural examples which provide the structure and properties claimed.  Thus, the examiner finds that the polymers of Autran ‘917 discussed above and below (with respect to claim 1 and claims 3-5) either anticipate or make obvious the properties claimed.  It is the position of the Office that the prior art would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the references teach similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects that the polymers disclosed by Autran ‘917 would have the claimed properties.  

Autran ‘917 does not appear to explicitly disclose wherein there is no defined boundary between the core and sheath of the fiber.  

However, Tanaka teaches core/sheath conjugate fibers comprising a sheath component ‘B’ which may be a polyolefin resin, and a core component ‘A’ of a different thermoplastic polymer which may be a polyolefin resin, wherein the sheath polymer is essentially immiscible with the core component (see Abstract, [0013] and [0014]).  The examiner notes that Tanaka shows examples wherein the core and sheath components do not have defined boundaries, and wherein the fibers have a cross-sectional gradient, in which the concentration of the sheath polymer is highest at the surface of the fiber, and the concentration of the core polymer is highest at the center of the fiber (see Figs. 3-5).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the core/sheath fibers of Autran ‘917 with no defined boundaries between the core and sheath of the core/sheath fibers in order to obtain core/sheath fibers that have improved workability, resistance to core/sheath peeling, deep colorability and high quality, and which also retain the characteristics of each component, as taught by Tanaka ([0008] and [0054]-[0055]).


Regarding claims 3-5, as noted above, Autran ‘917 teaches that examples of elastic components (a core polymer as claimed) include VISTAMAXX ([0043]).  As evidenced by Ohbi, VISTAMAXX is as an example of a polyolefin that comprises an alpha-olefin with at least 80% propylene co-monomer (see [0017]-[0024]).  In addition, or in the alternative, the examiner notes that U.S. Patent No. 6,518,378, which is incorporated by reference in [0043] and [0127] of Autran ‘917, teaches examples of copolymers that would meet the claimed limitation (see Method A in columns 16-17, and Example 12-17 and Table 1 in column 19). 

Regarding claims 12 and 23-24, Autran ‘917 teaches wherein the plastoelatic materials are incorporated in a nonwoven fibrous layer or a polymeric film layer ([0040]).  Autran ‘917 also teaches absorbent articles (Abstract).

Regarding claim 25.
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Autran ‘917 (US 2008/0045917) in view of Tanaka et al. (US 2004/0038028), with evidence from Sauerer (US 2007/0060685), ExxonMobil (“VISTAMAXX(TM) SPECIALTY ELASTOMER- ALL GRADES”) and Ohbi (US 2008/0230567), as applied to claim 1 above, further in view of Gabbay (US 2008/0193496).

Regarding claims 10-11, Autran ‘917 in view of Tanaka remains as applied above.

Autran ‘917 in view of Tanaka does not appear to disclose wherein the sheath polymer comprises a propylene or ethylene backbone grafted with maleic anhydride or functionalized with a polar end group.

However, Gabbay teaches extruded fibers and yarns such as sheath-core yarns (see Abstract).  Gabbay teaches incorporation of a low viscosity polyethylene wax, wherein polar groups can be introduced into the wax, and wherein copolymers of polyethylene wax and maleic anhydride may be used (see [0036]-[0042]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the polyolefin wax of Autran ‘917 in view of Tanaka with the introduction of a polypropylene or polyethylene wax comprising polar groups such as maleic anhydride in order to obtain a low viscosity polymer component for use in a fiber sheath, as taught by Gabbay (see [0039]; also [0005]).



Claims 26-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Autran ‘917 (US 2008/0045917) in view of Tanaka et al. (US 2004/0038028), evidence from Sauerer (US 2007/0060685), ExxonMobil (“VISTAMAXX(TM) SPECIALTY ELASTOMER- ALL GRADES”) and Ohbi (US 2008/0230567), as applied to claim 1 above, further in view of Thomas (US 2004/0127128).

Regarding claims 26-27 and 29, Autran ‘917 in view of Tanaka remains as applied above, teaching LICOWAX PP 230 wax having an Mw from about 30,000 to 45,000 g/mol.

In the event that Autran ‘917 in view of Tanaka is found not to disclose wherein the wherein the polyolefin selected from the polypropylene wax, the polyethylene wax, and the combination thereof has a weight average molecular weight (Mw) of less than 30,000 g/mole (or of about 27,300 g/mole or less) and of greater than about 14,850, Thomas is relied upon as applied below.

Thomas teaches elastic laminate structures that may include a polyolefin wax (Abstract and [0011]-[0012]).  Thomas teaches that, in one embodiment, a suitable polyethylene wax may be obtained under the trade designation Petrothene Na601 (also referred to as PE Na601 or Na601), which is believed to have a weight average molecular weight (Mw) of about 22,400 ([0070], [0080] and [0088]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the polyolefin wax of Autran ‘917 in view of Tanaka with an Mw of about 22,400 in order to adjust the miscibility of the polyolefin wax with an adjacent elastic component, so as to avoid interfering with the ability of the elastomeric material to act as an elastomer, as suggested by Thomas (see [0059]; also [0011]-[0012], [0070], [0080] and [0088]).


Response to Arguments

Applicant’s arguments with respect to claims 1, 3-8, 10-12 and 23-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Kevin Worrell/Examiner, Art Unit 1789  

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786